 DOLLAR GENERAL CORPORATION301Dollar General CorporationandMitchell Lewis andPlymouth EatonDollar General CorporationandTommie JonesDollar General CorporationandBillyWord and BillyLandrum.Cases 9-CA-5525-1, 9-CA-5525-2,9-CA-5647, and 9-CA-5728March 25, 1971DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSFANNING AND BROWNOn December 1, 1970, Trial Examiner Owsley Voseissued his Decision in the above-entitled consolidatedproceeding, finding that Respondent had engaged inand was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom andtake certain affirmative action, as set forth in theattached Trial Examiner's Decision. He also foundthatRespondent did not engage in certain otherunfair labor practices and recommended that theseallegations of the complaint be dismissed. Thereafter,Respondent filed exceptions to the Trial Examiner'sDecision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with these cases to a three-member panelThe Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in these cases, and hereby adopts thefindings,' conclusions, and recommendations of theTrial ExaminerORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby orders thatRespondent, Dollar General Corporation, Scottsville,Kentucky, its officers, agents, successors, and assigns,shall take the action set forth in the Trial Examiner'srecommended Order.In reaching our conclusions, we do not rely on the background eventsor inferences arising therefrom concerning the unsuccessful organizingeffort at the Company's Scottsville warehouse in 1964TRIAL EXAMINER'S DECISIONSTATEMENT Of THE CASEOWSLEY VOSE, Trial Examiner: These consolidated cases189 NLRB No. 41were tried before me at Scottsville, Kentucky, on Septem-ber 8 and 9, 1970, pursuant to charges filed on February 12,1970,May 12, 1970, and July 6, 1970, respectively, and anamended consolidated complaint issued on July 28, 1970.The amended consolidated complaint, as further amendedat the hearing, alleged that the Respondent, hereinaftersometimes referred to as the Company, had discharged thefive Charging Parties in violation of Section 8(a)(3) and (1)of the Act and had engaged in various acts of interference,restraint, and coercion in violation of Section 8(a)(1) of theAct.Upon the entire record, my observation of the witnesses,and after considering the briefs filed by the GeneralCounsel and the Respondent, I make the following'FINDINGS AND CONCLUSIONSITHE BUSINESS OF THE RESPONDENTThe Company, a Kentucky corporation, is engaged at itsfacilitiesatScottsville,Kentucky, in warehousing anddistributingmerchandise to its retail outlets in 17 states.During the year preceding the issuance of the complaintherein the Company shipped more than $50,000 worth ofmerchandise to outlets in States other than KentuckyUpon these facts, I find, as the Company admits, that it isengaged in commerce within the meaning of Section 2(6)and (7) of the Act.IITHE LABOR ORGANIZATION INVOLVEDDistrictNo 53,International Association of Machinistsand Aerospace Workers,AFL-CIO,herein called theUnion, is a labor organization within the meaning ofSection 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA.The Company'sViolationsof Section8(a)(3) and(1) of the ActISequence of eventsa.BackgroundIn 1964 an unsuccessful effort was made by a few of thedrivers operating out of the Company's Scottsville ware-houses to interest their fellow drivers in joining theTeamstersLocal89which has its headquarters inLouisville,Kentucky. Drivers Mitchell Lewis, Dee Doug-las, and Ray Garrison (now the Respondent's dispatcher)went up to Louisville to see about organizing the men inLocal 89The Company has a practice of giving raises in pay inJanuary of each year. Plymouth Eaton, who had been adriver for the Respondent for over 5 years was given a raiseto $2.05 per hour in January 1969. In February 1969 theCompany's president, Cal Turner, Sr, announced at ameeting of all the drivers that the Company wasdiscontinuing the practice of allowing the drivers to retainthe cash discount which the service stations from whichthey bought their gasoline had previously paid them.Turner, Sr, also announced at this meeting that he was 302DECISIONSOF NATIONALLABOR RELATIONS BOARDgiving the drivers an additional 10 cents per houracross-the-board.At the time Turner, Sr., made thisannouncement he stated that he was giving the raise to keepdrivers like Garrison and Douglas from going to Louisville.At this time Garrison was still a driver. Garrison was notmade the dispatcher until July 1969.On June 16, 1969, Barbara Mayes, one of the Company'soffice employees, was having lunch in the South WindsRestaurant in Scottsville with several fellow workers when afriend, Floyd Connor, entered the restaurant. Connor is arepresentative of the Union. Mayes invited Connor to jointhe group at her table Connor, whose appearance in therestaurant at this time was entirely by chance, commenceddiscussing the strike settlement agreement recently reachedat the Woodmaster plant in Scottsville After Connormentioned that theWoodmaster employees had beengrantedninepaidholidays,Mayes stated that theCompany's employees received only four and she orsomeone else in the group apparently went on to makeother remarks which were critical of the wages which theRespondentwas paying. Four days later Mayes wassummoned to the office and questioned about the incidentA week later, on June 23, Mayes was discharged,purportedly for criticizing the holidays andworkingconditionsoftheCompany and making remarks"belittling" the Company. Later that day Mayes telephonedCal Turner, Sr , and asked him if the reason for herdischarge was her talk with Union Representative ConnorTurner's reply, according to Mayes' credited and undeniedtestimony, wasthat [Mayes] was a victim of circumstances, atthe wrong place, at the wrong time, and that they didn'tlikethe threats that were being made about [theCompany] would be next, and that they couldn't haveany union sympathizers or friends of people in theunion in their organization.The facts summarized in the preceding paragraph werefound by Trial Examiner Sydney S. Asher in his decisiondated January 30, 1970, in an earlier proceeding against theCompany, Case 9-CA-5247 Upon these facts TrialExaminerAsher found thatMayes' discharge "wasmotivated by the Company's desire to isolate its employeesfrom union organizers and to weed out potential unionsympathizers "Mayes' discharge, the Trial Examinerconcluded, violated Section 8(a)(3) and (1) of the Act. TheCompany failed to file exceptions to this decision and itbecame the decision of the Board pursuant to Section 10(c)of the Act (Order of the Board dated March 3, 1970).'Dugas admitted telling Eaton to keep his mouth shut, but explainedthat Eaton "had a bad habit of just talking all the time and some peopletook him wrong" and that he "wanted him to be a little more humble youmight say, about some of the things that the Company was trying to do "Dugas was not questioned concerning Eaton's testimony concerning theSouthWinds Restaurant inquiry, but he denied generally questioningEaton about meetings or concerted activity of any kind I find Eaton'stestimony plausible on its face and Dugas' denial unconvincing As appearsbelow, I find Dugas' testimony in another respect completely unbelievablebThe commencement of the drivers'organizationalefforts,theCompany's responseAbout the end of September 1969 Plymouth Eaton, BillyLandrum and Buell Petty had a discussion at a motel inKingsport,Tennessee,about the possibility of organizing aunionamong the Company's drivers Landrum hadpreviously talked to Clovis Blankenship,a representative ofthe Union from Bowling Green,Kentucky Commencingearly in October,Eaton met with various other drivers inrestaurants around the warehouses and inquired of themwhether they would sign union cards. Finally, it wasdecided to have a supper meeting at the South WindsRestaurant of those interested in a union to discuss theirproblems concerning their runs,seniority,and wages.Witnessess place this meeting at various times, Eaton'stestimony indicating that it was held about the middle ofOctober, and Lewis placing it around the end of October.While a few of the drivers showed up at the South WindsRestaurant,the record fails to show what actually went onon this occasion Apparently, the meeting broke up earlybecause of the apprehensions of those present that one ormore of the Company's supervisors was spying on themeeting.There is no first-hand testimony in this case,however, that any such surveillance was engaged in by anyof the Company'ssupervisors,and the two supervisorsnamed in hearsay testimony both denied engaging in suchconduct. I find that no such surveillance occurred.Shortly after this meeting Wayne Dugas, a buyer for theCompany and admittedly a supervisor within the meaningof the Act, questioned Eaton about the meeting at theSouthWinds Restaurant.Eaton replied that he knewnothing about the meeting and explained that he had dustreturned from Oklahoma After further conversation Dugastold Eaton that he was doing a good job but he "was talkingtoo much," and warned him to keep his mouth shut.'After the meeting at the South Winds Restaurant thedrivers got together in small groups at the Cedar HouseRestaurant and other public places to discuss organizing aunion.CedarHouse Restaurant is across from theCompany's main warehouse. Cecil Patterson, the ware-house superintendent,complained at one of the Company'smonthly meetings about the drivers' getting together at theCedar House On other occasions Patterson questionedTommie Jones about what the men did at these meetings, asJones credibly testified Patterson also objected to thedrivers getting together at truck stops in other States, asDriverMitchell Lewis credibly testified. On one occasionafterLewis had spoken briefly to Tommie Jones whilepassing through the warehouse,Patterson stated to LewisAnd I find it doubtful that Dugas, who incidentally is the son-in-law of theCompany'spresidentwould tell Eaton to shut his mouth merely as a pieceof fatherly advice, as Dugas' testimony implies Rather.Iconclude thatDugas' statement,made as it was in the course of a conversation in whichthe SouthWinds Restaurant meeting was mentioned,was intended as awarning to Eaton to cease his concerted or union activitiesDugas'questioning of Eaton about the South Winds Restaurant meeting and hiswarning to Eaton to cease his concerted activities constituted interference,restraint, and coercion in violation of Section 8(a)(1) of the Act DOLLAR GENERAL CORPORATION303that the Company "didn't want us bunching up oncompany property "2James Ogles, a department head in one of the warehous-es,toldTommie Jones during this period that he wastalking too much and that they "had better break it up."Ogles, together with Harold Steenbergen, another depart-ment head, threatened Jones on another occasion that theemployees were "going to get fired if we didn't stop havingthese meetings." Ogles went on to say, according to Jones'credited and undemed testimony, that "they tried to get itin in 1964 and it didn't happen .. `You guys are goingto get fired."'Early in November Eaton had dinner with Jimmy Briggsat a motel in Corinth, Mississippi. Briggs was a companysupervisor in this area Eaton and Briggs were bothinvolved in moving one of the Company's stores AfterdinnerEaton informed Briggs that the drivers werethinking about affiliating with a union Eaton mentionedthat he, Billy Landrum and Buell Petty were all interested.Briggs said in response that the drivers had better watchtheir step, for they "would be fired" if the Company foundout about itOn Saturday, November 29, 1969, Eaton had a secondconversation with Supervisor Dugas in the course of whichDugas again warned Eaton that he was "talking too much"and that he "had better go and keep [his] mouth shut andquit congregating with other guys." t As found below,Warehouse Superintendent Patterson commented to Tom-mie Jones 2 days later that he "had been talking too muchand going to too many meetings "cThe discharge of Mitchell Lewis on November 29Before discussing the facts relating to Lewis' discharge itis necessary to state certain facts concerning a change in theCompany's procedures which was effected about themiddle of October 1969 which have an important bearingupon Lewis' discharge This change also figures significant-ly in the discharge of Plymouth Eaton, discussed belowThe operation of the Company's tractors and semitrail-ers,which the drivers here involved drove, is subject to theRegulations of the Department of Transportation, FederalHighway Administration, Bureau of Motor Carrier SafetySection 295 8 of such regulations, as amended and in effectprior to January 1, 1968, provides that all motor carriersshall require their drivers to prepare daily logs covering alltrips showing, among other things, hours off duty, hoursdriving, hours on duty not driving, area covered, and the2Pattersonwas not questioned specifically about these incidentsHowever Patterson generally denied making any effort to interfere withthe actisiues of the employees with respect to meeting and conferringabout wages, hours and working conditions I credit the employees'specific testimony in preference to Patterson's general denial'Like Dugas' earlier warning to Eaton to keep his mouth shut Dugas'statement to Eaton on this occasion also violated Section 8(a) (I) of theActiDispatcherGarrison testified that about 2 weeks after the FederalHighway Administration issued a safety compliance report on September18 1968, a report which reflected that the Company and the drivers hadcommittedseveralhundredviolationsoftheFederalHighwayAdministration's regulations the then dispatcher passed out among thedrivers a form of vehicle condition report prepared by the Company Theimplication in Garrison's testimony is that the forms were put into use atthis time although Garrison did not specifically testify to this effect Thedaily mileage. Section 296.7 provides that all motor carriersshall require their drivers to submit at the completion ofeach day's work or tour of duty vehicle condition reportslisting all defects in the vehicle or indicating that none werefound. This section further provides that all such reportsshall be carefully examined by the carrier and retained for 3monthsPrior to the middle of October 1969 the Company hadrequired its drivers regularly to submit their daily logs but ithad not examined them as required in the regulations Andithad not required the furnishing of vehicle conditionreports, section 296.7 of the regulations had been virtuallyignored by the Company in actual practice.`'At a company meeting held on a Saturday morning aboutthemiddle of October the Company announced a newpolicy to the drivers. Jimmy Polston, the Company'spersonnelmanager, and Ray Garrison, the dispatcher,stated to the drivers, so Garrison testified, that "they wereto run legal, keep all their paperwork up, to turn it in at theend of each trip and their paperwork was to consist of dailylogs,vehicle condition reports, trip reports and fueltickets."Garrison further testified that the men wereinstructed not to work more than 60 hours in any 7-dayperiod, nor spend more than 15 hours on duty, in any 1 day,nor put in more than 10 hours driving time in any I dayThiswas in accordance with the Federal HighwayAdmininstration Regulations.5Five drivers were questioned at the hearing concerningtheCompany's procedure regarding the furnishing ofvehicle condition reports (referred to in the record by thedrivers as defect reports) Eaton and Jones testified thatafter the meeting in the middle of October they understoodthat the reports were to be submitted only when there weredefects to be reported. Lewis, who had not attended theOctober meeting, testified that after the meeting he receivedvague information from other drivers about the necessity offilling out vehicle condition reports when there was a defectto be reported Landrum and Word testified that it was notuntil after Lewis was discharged on November 29, that theCompany commenced strictly enforcing the FederalHighway Administration Regulation regarding the submis-sion of vehicle condition reports after every tripNoemployee testified to a contrary understanding.Resolution of the sharply conflicting testimony concern-ing the instructions given at the meeting in the middle ofOctober has been made much more difficlut by Garrison'saction, commencing in March 1970, in throwing away thevehicle condition reports filed by the drivers after theCompany urges this interpretation of Garrison's testimony in its brief Asfound below five drivers in effect testified that the vehicle conditionreports were not put into general use until after the company meeting inthemiddle of October 1969 I credit the mutually corroborative testimonyof these five driversPolston testified thatMr Turner (I infer that this is Cal Turner. SrtheCompany s president) "sometime in September." after examining thepayroll records of the drivers instructed him and Garrison to make thedrivers "get legal" Cal Turner, Sr. was not called as a witness I cannotbelieve that two of the Company's lower echelon supervisors would delayfor about 2 weeks or more before putting into effect the instructions of theCompany's president to see to it that the drivers went "legal " For thisreason I cannot accept Polston's testimony that Turner, Sr gave themthese instructions in September I find that Turner. Sr. gave theseinstructions toPolstonandGarrison in October after the driverscommenced their discussions about securing union representation 304DECISIONSOF NATIONALLABOR RELATIONS BOARDmeeting in the middle of October. This was after theCompany had been put upon notice, by the filing of chargeswith the Board in early February 1970, that the dischargesof Lewis and Eaton, assertedly for failing to file vehiclecondition reports, were claimed to be an unfair laborpractice.Upon weighing the conflicting testimony and taking intoconsideration the fact that the Company called noemployee to corroborate its version of the instructionsgiven at the October meeting and the further fact that theCompany destroyed the records which would have made itpossible to ascertain precisely the circumstances underwhich vehicle condition reports were submitted after theOctober meeting, I conclude that the testimony of theGeneral Counsel's employee witnesses is entitled to creditand find that the instructions given on this occasion were tofile vehicle condition reports only when there was a defectto be reported.Lewis had worked for the Company as a driver for almost9 years. Except for an alleged tendency to drive too fastover speed ramps on the Company's premises, theCompany had no complaints about Lewis' work as atruckdriverAs found above, Lewis had become interested in unionsyears before, and this interest was known to Garrison,Lewis' supervisor, who was largely responsible for Lewis'discharge on November 29.On Saturday, November 29, Lewis went to the dispatch-er's office to pick up his paycheck. Garrison, the dispatcher,told Lewis that Jimmy Polston, the personnel manager,wanted to see him. Then the following transpired,according to Lewis' credited testimony.So I walked out and he followed me and went in tooffice and Jimmy told me to sit down and I sit downacross the desk from him and he said, "I've got a letterhere for you " He reached in his desk and said, "I'mgoing to have to discharge you at this time," so I said,"Well, what do you mean discharge9 Fire?" and he said,"Yes." I asked him "What for?" and he said, "For notfillingout defect reports and for not attending .calledmeetings " . . . which I had been there like 3months and 9 years and I don't remember but twomeetings I ever missed, there might have been three,and I told him I didn't think it was right, that thatcouldn't be what it was. And this letter he gave me, Iopened it and it had two checks and a blank piece ofpaper. So I asked him what were the two checks for andhe said, "Well, it's customary to give one when they fireyou, a week in advance " I turned around and took outone, picked out the one that I hadn't worked for andpitched it over to him and told him I didn't receivenothing that I didn't work for, and did not take itPolston testified that on Thursday, November 27,Garrison reported to him that he had been going over therecords which the drivers had filed since the companymeeting in the middle of October and had discovered thatMitchell Lewis had not been filling out vehicle conditionreportsGarrison also stated at this time that the majorityof the drivers had been doing so, but not every driver everyday.Garrison also reported to Polston, according toPolston, that Lewis had been abusing equipment, and as anexample cited an occasion during the summer when Lewishad called him about a broken gas tank strap, whichGarrison inferred, from observing some skid marks, hadbeen caused by Lewis' driving too fast over the speedramps.c Polston asked Garrison whether he had spoken toLewis about this incident and Garrison said no, but that hehad cautioned Lewis on other occasions about passing thespeed ramps. Polston immediately decided to dischargeLewis, since, as Polston testified, "we had definitely toldthem in the October meeting to file all reports and we hadinstructed them to be legal and he [Garrison] had cautionedhim [Lewis] about the speed bumps himself " Both PolstonandGarrison testified that Polstonmentioned Lewis'asserted abuse of equipment during the discharge interview.Lewis, called as a rebuttal witness, denied this. In view ofthe fact that the incident of alleged equipment abuse hadoccurred several months earlier and admittedly had notbeen mentioned to Lewis at that time, I do not creditPolston's and Garrison's testimony suggesting that equip-ment abuse was a factor in Lewis' discharge.Lewis testified that he had not been present at thecompany meeting in the middle of October at which theinstructions to "get legal" were issued and that he had neverbeen told by Garrison or any other official of the Companyto turn in vehicle condition reports. Lewis admitted,however, that a few weeks after the meeting he learnedfrom some of the drivers that they were filling out vehiclecondition reports on some occasions. However, accordingto Lewis, he was informed that the reports were requiredonly when there was a defect to reportGarrison testified that on the Tuesday following themeeting, when Lewis came back from his first trip after themeeting, he informed Lewis that the meeting had been heldand gave him the gist of what had been said at the meeting,including the requirement that vehicle condition reportsand the other papers be turned in at the end of each trip. Onrebuttal Lewis again denied that Garrison had ever spokento him in October about the vehicle condition reports, andtestified after examining his copies of the log sheets turnedin by him to the Company, that he was away on companytrips and not in Scottsville during Tuesday, October 14 and21 and that on Tuesday, October 28, he left for Tennesseeand Alabama at 7 a.m, without speaking to Garrisonbeforehand.Lewis impressed me as attempting to testify truthfullyOn the other hand, I have found unreliable Garrison'stestimony that he instructed the men at the meeting in themiddle of October to file vehicle condition reports afterevery tripregardless of whether there was a defect to bereported or notAs stated above, five drivers testified to thecontrary The Company failed to produce a single driver tocorroborateGarrison's version.Under all the circum-stances I do not credit Garrison's testimony that heinstructed Lewis privately that vehicle condition reportsshould be submitted at the end of each trip.6Earlier in 1969the Companyhad installed asphalt ridges,or bumps inthe pavement to slow up thedrivers DOLLAR GENERAL CORPORATION305d.The meeting at Eaton's home on November 30After Lewis'discharge,about half of the Company'sdrivers,of which there were about 20, got together onSunday night,November 30, between 6 and 7 p m. at thehome of Eaton,which is located southeast of Scottsville onState Route 100 The purpose of the meeting was to discusswhat could be done about Lewis' discharge It was arrangedthatClovis Blankenship,the union representative fromBowling Green,would be present Hardly had the menarrived at Eaton'shome when Supervisor Wayne Dugasdrove by in a southeasterly direction(away from Scotts-ville).Dugas peered in at the group as he drove by. Thedrivers, apprehensive that they were being spied upon, leftEaton's and drove toward Scottsville to the grounds of aTabernacle located about a half mile from Eaton's andparked their cars there.About 20 to 30 minutes later Dugaldrove by the Tabernacle in a northwesterly directiontowards ScottsvilleAfter passing the group,Dugas droveinto a driveway,turned around and drove past the group ofdrivers on the Tabernacle grounds a second time.? Afterthus observing Dugas, the drivers decided to leave theTabernacle grounds and to assemble on the parking lot ofthe Home Town Dairy Bar in Scottsville,which was closedat the time However, two of the men, Jones and Harter,fearful of theirjobs,decided that they would go on home.The others drove on to the Dairy Bar where they remainedabout 20 minutes and then disbanded The record does notdisclose the nature of the discussions at the Dairy Bar.8eThe discharge of Tommie Jones on December 1Jones was hired as a warehouseman in 1964 but was soongivenover-the-roadtruckdrivingassignmentson apart-time basis Jones continued to be classified as awarehouseman,however.Jones was usually given runs onThursdays and Fridays These runs would generally last fora day or two Jones would then work Mondays, Tuesdays,and Wednesdays in the warehouse Jones was paid anhourly rate of $1 75 per hour whether engaged in truckdriv-ing or working in the warehouse.The Company'swarehousemen,according to WarehouseSuperintendent Patterson,ordinarily work 40 to 45 hours aweek The drivers work close to 60 hours every week. Sincethe drivers under the Regulations of the Federal HighwayAdministration are permitted to stay on duty for 15 hours aday providing they do not drive for more than 10 hours ofthis time, they accumulate hours rapidly.Thus, Jones in hisdriving assignments on Thursdays and Fridays, couldaccumulate substantially more on-duty hours than couldhis fellow warehousemen who did no driving.Warehouse Superintendent Patterson testified that about2 years, before Jones was discharged,he instructed Jones'departent head,James Ogles, to have Jones stop hisexcess hours. Patterson further testified that he personallytalked to Jones about his hours"possibly 8 months ormaybe a year"before his discharge and again "3 or 4months" before his discharge Later Patterson testified thatabout 2 months before Jones'discharge he told Jones that"the hours had to be cut down...itwas a shortconversation.Ididn'ttellhim I would fire himJones admitted that Patterson had been after him for sometime to "get the hours down."Despite these instructions Jones' practice during most of1969was to put in enough additional hours in thewarehouse to bring his total hours up to 60 hours a week.However, in the last 5 full weeks of Jones' employment hedid reduce his hours slightly,putting in the following hoursduring this period:56-1/2, 53,59, 53, and 58-1/2.Duringthe previous 25 weeks Jones had regularly worked 60 hoursa week.This was largely before any union discussions weretaking place among the drivers.Jones participated in the union discussions with otherdrivers during October and November.As found above,thereafterWarehouse Supervisors Ogles and Steenbergerwarned Jones that the employees were "going to get fired if[the employees] didn't stop having these meetings."Joneswas one of the employees who attended the meeting at7The foregoing findings are based upon the credited testimony ofLewis f aton Landrum,and Word,each of whom testified that the) sawDugan drive by the group at least once and Lewis and Eaton both testifiedthat they saw Dugan turn around and drive past the Tabernacle twiceDugan admitted that he made one roundtrip past Eaton's home and theTabernacle on the occasion in question but denied that he turned aroundand droveawayfrom Scottsville a second time Dugan also denied noticingany employees at Eaton'shome or on the Tabernacle groundsDugas testified that on the occasion in question he was going to visitBobby Reynolds a friend of his, who owns a farm in the vicinity of StateRoute 100 about 14 miles southeast of Scottsville According to Dugas hewanted to see Reynolds to ask his permission to "bow hunt" on his farmAs Dugas explained he "had gun hunted on [Reynolds ] land, but [he] didwant to see [Reynolds]about how hunting" So he suggested as he left hisfather-in-law's home with his wife and three children that they drive out toReynolds However he decided to turn hack without going on to Reynolds'as he was rounding the bend where the Oak Forest Church was locatedThis church is located on State Route 100 about 3 to 5 miles past Eaton'shome Dugas' explanation for changing his mind about going on to thefarm is as followsThe Oak f orest Church they were having church and I told my wife atthat time we had better not go because I remembered Bobby is achurch going boy both he and his family I said"Well, I will just callhim when we get home " so we turned aroundDugas admitted that he did not know what church Reynolds attendedand stated that he did not think it was the Oak Forest ChurchIn view of the fact that Dugas did not know when he purportedly wentout to speaktoReynolds whether Reynolds was home at that time, thefurther fact that a telephone call would have accomplished Dugas' wholemissionandparticularlyin view of the incredible explanation given byDugas for abandoning his mission,Iconclude that Dugas concocted thewholestoryin advance to give him an excuse for passing Eaton's home at atime that he must have had information that a meeting of the drivers wasgoing to take place Dugas'questioning of Eaton about events at themeeting at the South Winds Restaurant indicatesthat the Company wasnot without channels of information concerning union-related activities Ifind Dugasto be a whollyunreliable witness"Dugasconduct in deliberately keeping the meeting of employees atEaton'shome on November 30 under surveillance constituted interference,restraintand coercion in violation of Section 8(a)(1) of the Act,as allegedin the amended consolidated complaint The complaint further alleges thatWalter Gupton,a regional supervisor, engaged in surveillance of employeemeetings at various places on November 30 Lewis testified that Guptonmade twotrips past theTabernacle when the men were gathered there andthat he laterdrovethrough the parking lot of the Dairy Bar while the menwere thereGupton denied engaging in any such conduct None of theother drivers observed Guptonat the Tabernacleor the DairyBar LewisdescribedGupton as drivinga dark brown Oldsmobile,an automobilewhich according to Gupton, he did not acquire until after November 30Under all thecircumstances I conclude that a preponderance of thetestimony doesnot supportthe allegations of the amended consolidatedcomplaint concerning surveillanceby Gupton Theseallegations are herebydismissed 306DECISIONS OF NATIONAL LABOR RELATIONS BOARDEaton's home to discuss Lewis' discharge. This is themeeting on November 30, which Supervisor Dugas keptunder surveillanceLater in the afternoon on Monday, December 1,Patterson called Jones into his office in the warehouse andtold Jones that he did not need him any longer Pattersonstated that he had attempted to cooperate with Jones, butthat Jones would not listen to him and continued to work"toomany hours " Patterson went on to say that Jones"had been talking to much and going to too manymeetings" In addition, Patterson asked Jones on thisoccasion if the drivers had had a meeting at Eaton's. Jonesrefused to answer.9fThe discharge of Plymouth Eaton on December 2The Company hired Eaton as a driver in 1963 and he hasworked for the Company steadily eversince.The Companymakes no claimin this casethatEaton was not asatisfactory driver.As found above, Eaton was one of the initiators of the1969 movement to achieve union representationDugas'questioning of Eaton aboutthe meetingat the South WindsRestaurant and his repeated cautioning of him to keep hismouth shut and to quit congregating with the other menindicatesthat the Company for sometime at least suspectedthat Eaton was involved in concerted or union activitiesThe Company's surveillance of the meeting at Eaton'shome on November 30 further demonstrates its awarenessof Eaton's involvement in the activities then going onamong the drivers and its concern about such activitiesWhen Eaton reported for work on Monday, December 1,his tractor was being repaired Dispatcher Garrison toldEaton to come in that evening or the following morning.When Eaton reported on Tuesday morning he was told toseePersonnelManager Polston. Garrison accompaniedEaton into Polston's office. Polston told Eaton that he hadfailed to fill out a defect report on the tractor and trailerand that he was being terminated When Eaton asked if thiswas the only reason for his discharge, Polston replied,"That's the only reason I have."Polston testified that on Monday, December 1, Garrisonhad reported to him that Eaton also had not been filling outvehiclecondition reportsWhen Polston questionedGarrison about why he had not given him this informationat the same time he had reported that Lewis was not filingthese reports,Garrison explained, according to Polston,that the reports were not filed in any order and that he hadnot finished reviewing all the reports at that time. Garrisonfutther stated to Polston that a majority of the men hadfilled out these reports most of the time, and that Lewis andEaton were the two exceptions. Polston immediately issuedinstructions,as he testified, that Eaton be referred to himbefore he went out on his next trip. The discharge followedwhen Eaton reported for work the next morningEaton testified that he filled out the reports whenever hefound a defect to report and that he had filled out the formssix to seventimes sincethe new procedure was adopted.vThe foregoing findings are based on Jones' credited testimonyPatterson was not questioned about the additional comments attributed tohim by Jones about "talking too much" and his attendance at meetingsHowever, as indicated above, Patterson generally denied interfering withThis testimony is in direct contradiction to Garrison'swhich is that Eaton had not turned in any defect reports atall.Garrison's action in discarding the vehicle conditionreports covering the crucial period, discussed above, greatlyhandicaps me in ascertaining the true facts concerning theextent to which Eaton and the other drivers turned invehicle condition reports after the October meeting Sincethese reports were thrown away by Garrison after theCompany was put upon notice that the discharges of Eatonand Lewis were being questioned before the Board,Garrison's action is scarcely understandable. In view ofGarrison's action in this regard I infer that the discardedrecords, if retained, would not have been helpful to theRespondent's case. Under all the circumstances I concludethat Eaton's testimony that he turnedin sixto seven vehiclecondition reports is entitled to credit in preference toGarrison's testimony to the contrary.g.The Company's instructions to drivers datedDecember 6On December 6 the Company issued a set of instructionsto drivers covering paperwork, unloading, Federal High-way Admininstration Regulations, workweek, expenses,and maintenance The pertinent portions of these instruc-tions,which apparently were the first written instructionsissued in sometime, are quoted below.TRUCKDRIVERSDecember 6, 1969I.To submit all paper work at the end of each tripA.Log sheet or sheetsB.Drivers' Mileage ReportC.Fuel Tickets on purchasesD Drivers' Vehicle Condition ReportE.Delivery Receipts*h.Landrum's conversation with Turner on May 11,1970The union activity among the drivers apparentlycompletely subsided after the discharge of Lewis, Jones,and Eaton on November 29, December 1, and December 2,respectivelyOn February 9, 1970, Lewis and Eaton filed with theBoard's Cincinnati Regional Office charges alleging thattheir discharges violated Section 8(a)(3) and (1) of the Act.On March 25, 1970, the Regional Office issued a complaintand scheduled a hearing on these charges for May 13, 1970.On May 4, 1970, the General Counsel served onLandrum a subpena calling for him to give testimony at thehearing before the Trial Examiner on May 13. As far asLandrum knew, he was the only employee served with athe employees' union activities Jones candidly admitted facts whichweakened his case and in general impressed me as a thoroughly reliablewitness I credit Jones'specific testimony and find Patterson'sgeneraldenial unconvincing DOLLAR GENERAL CORPORATION307subpena On May 11 Landrum went to Turner's office toexplain receiving the subpena. As Landrum testified,Iwent to tell him that it looked like I had been boughtout by Mr. Lewis and Mr. Eaton and that I hadn't, all Iwas going to do was to come up on the witness standand tell the truth.There was further discussion and whenever I started toleave,well,Cal Turner, Jr., told me, said, "You stillwork for Dollar General Corporation and you shouldremain loyal." Then he changed to something else andhe acted real nervous, but I don't remember what hechanged it to.The amended consolidated complaint was furtheramended at the hearing to allege that Vice President Turnerengaged in interference, restraint, and coercion bythreatening an employee on May 11, 1970, with reprisalsshould he testify at a Board hearing which was scheduledforMay 13. The General Counsel argues that Turner'sstatement constituted a threat of possible loss of Landrum'sjob should he fail to remain loyal to the Company in histestimony to be given 2 days later. While I do not regardTurner's statement as a threat of possible discharge, itreasonably may be construed as a warning of possibleadverse consequences if he failed to shade his testimony infavor of the Company at the forthcoming trial. In myjudgment it is of utmost importance that prospectivewitnesses in proceedings before the Board be free of allforms of pressures to depart from the truth in theirtestimony in Board proceedings and that it was Turner'sobligation in this situation to refrain from making anystatements tending to inhibit Landrum from testifying withcomplete freedom. Turner's failure to observe this obliga-tion in the circumstances of this case, in my opinion,interfered with the right of all of the Company's employeesto enjoy the protection of the Board's processes free of allhindrances tending to be destructive of their integrity.Turner's conduct therefore violated Section 8(a)(1) of theAct. Cf.W T Grant Company,168NLRB 93, 95-96;Newland Knitting Mills,165 NLRB 788, 793-794.i.The discharge of Billy Landrum and Billy Wordon June 4, 1970Landrum and Word were drivers for the Company. Theywere personal friends and closely associated with oneanother in their off-duty hours Landrum had worked forthe Company almost 7 years and Word over 3 years. Bothmen took part in the union discussions which took place inOctober and November, Prior to the discharge of Lewis,Jones, and Eaton on November 29, December 1, and 2,respectively.Both Landrum and Word attended theNovember 30 meeting at Eaton's home which I have foundwas spied upon by Supervisor Dugas.About 8 a.m. June 4, 1970, Landrum and Word weresummoned to the office of Vice President Turner. Turner,in the presence of Warehouse Superintendent Patterson,told the two men that he had information that they hadcome in drunk on the night of May 21. Both menimmediately denied having done so and said that they knewthat it was against company rules to come in drunk. Wordadded that if he came in drunk he would expect to be fired.Turner then told the two men to step outside and wait, butnot to drive a company vehicle, and that he wanted to seethem later after he had had a chance to investigate thematter further.While Landrum and Word were waiting they checkedwith Garrison, the dispatcher,and ascertainedthat fiveother drivers had been with them at the warehouse afterthey returned on the night of May 21.One of these driverswas on thepremisesthatmorning,Gary Wright, andLandrum and Word asked him if he would speak to Turnerand vouch for the fact that they had not come in drunk onMay 21. Wright agreed but the three men found Turnerunavailable. So the three men went into Patterson's officewhere Wright stated to Patterson that to the best of hisknowledge neither Landrum nor Word were drunk or hadbeen dunking when theycame inon May 21. Pattersonreplied, according to both Landrum and Word, that "hedidn't have anything to do with it, that he didn't know whyhe was dragged in on it." (The drivers took their ordersfrom Garrison, the dispatcher, and not from Patterson, thewarehouse superintendent.)About 3 hours later, Landrum and Word were calledback into Turner's office. After waiting a short while forPatterson to return, Turner stated as follows, as Landrumtestified:.. . he said he had been doing some real fastinvestigating and that he was just going to have toterminate our job on the evidence that he had on us. Hesaid that his information wasjust too good and we thenasked him who told him that we were drunk and he saidhe shouldn't reveal that to us. We then asked him togive us until that night until the drivers came in and wecould call the boys in that had been with us that nightand let them tell him that we hadn't been drunk becausewe hadn't.According to Word, Turner "wouldn't do that, he said hehad no other choice but to let us go."At the hearing Turner testified that at the first dischargeinterview he mentioned that there was some "confusion"about the date of the incident of drinking while on duty,and added that "I thinkwe are talkingabout May 14."When he called the men back in for the secondinterview,according to Turner:Isaid, Fellows, it happened on the 14th or 21st... asfaras I was concerned I had completely reliableinformation and there was no point in dragging themisery out, it was going to boil down to a question ofwhom I believed and I was believing the testimonyagainst them.Both Landrum and Word denied that there had been anymentionof the drinking incident having occurred on May14. For reasons fully stated below I credit Landrum's andWord's testimony in this regard.The original source of the Company's informationconcerning Landrum's and Word's alleged drinking wasArnold Polston, one of the Company's night watchmen.According to Warehouse Superintendent Patterson, Pol-ston came to him on June 2 and reported to him thatLandrum and Word "had come in drinking" on someunspecified occasion a week or 10 days earlier. Pattersontestified that he immediately passed this information alongto Turner. Turner questioned Polston about the incident 308DECISIONS OF NATIONALLABOR RELATIONS BOARDthe next evening, June 3. Turner's testimony about thisinterview with Polston is as follows:He [Polston ] said that he had heard them talking in aloud tone of voice, laughing, and when he got up tothem at the back of their truck, he said, "Oh, my, whathave I gotten myself into" because he could tell theywere drinking and I asked him how he could tell theywere drinking and he said, "I could smell it."Isaid, "Could you smell it on the breath of both thethese men?" and he said, "Yes." He said, "I got awayfrom there as soon as I could. I didn't want to getinvolved and then they left when I got away and BillyLandrum was so badly under the influence that he wasstaggering. BillyWord was under the influence, but notso badly."He did say that Red Petty was on the property and Iasked him if Red Petty showed any evidence of havingconsumed alcoholic beverages and he said that he hadobserved nothing on Red to indicate that he had.Polston, the watchman, testified that on May 14 he wenton duty at i I p.m and that at about midnight two vehicles,driven by Landrum and Word, came in at "a real fastspeed," not 3 feet apart, and that "a split second" later athirdvehicle,drivenby Petty, arrivedAccording toPolston, when the drivers had not left the premises in theirown vehicles in 15 minutes, he went back and investigatedWhen Polston reached the area he heard some "laughingand talking" and upon getting "real close" to them heobserved Petty a few feet from Landrum and Word andthat "they was under the influence of alcohol." As Polstonturnedaround,sohe testified,he saw Landrum"staggering" up to his truck. In his direct testimony Polstonmentioned only Landrum specifically and the "they" towhom he referred to as being under the influence of alcoholapparently included all three men who were together there,Landrum, Word, and Petty. On cross-examination, Polstonplaced Petty over 100 feet away from Landrum and Wordand too far away from Polston for him to be able to smellbeer on Petty's breath. Polston was not questioned at thehearing concerning the facts which he related either toPatterson or to Turner concerning the incident of May 14.As found above, Turner terminated the first dischargeinterview by telling Landrum and Word that he wanted toinvestigate the matter further. The Company's investiga-tion,as far as the record shows, consisted of severaltelephone calls. Turner placed telephone calls to two of theother drivers, Buell (Red) Petty and Travis Waller. Pettywas out on the road and it took some time to reach him.Incidentally,neither of these drivers had attended themeeting at Eaton's home on November 30 which wasobserved by Supervisor Dugas.Turner testified that he called Waller first. As I interpretTurner's testimony, he asked Waller first whether Landrumand Word had been drinking on the night of May 21.Waller replied, as Turner testified, that "he didn't know11,Petty testified that Turner prefaced his remarks during this call bystating,"You are not in any trouble I would like to ask you something "Then,according to Petty, Turner,after reminding him of his schedule onMay 21,asked whether he had seen "anyone drinking, drunk or drinkingon company property" that night Petty testified that his reply was, "No, Ididn't see anyone"and "I didn't see anything to drink"Petty's testimonyabout the particular night in question." Then the followingconversation took place, according to Turner:..Isaid, "Have these two ever been dunking whileon duty for Dollar General Corporation?" and he said,"Yes " I said, "Are you talking about one of them orboth of them?" and he said, "I am talking about both ofthem."Turner testified that in talking to Petty he first remindedhim of the trip which Petty had made on May 21 and thenasked whether Landrum and Petty had been drinking onMay 21. Petty's reply, so Turner testified, was that he didnot know. Then Turner asked, "Have these two ever beendrinking while on the job." Again Petty answered that hedid not know. When asked what date he was talking aboutin his conversation with Petty, "the 14th or 21st," Turneranswered,Iwas describing to him his run on the 21st I didn't havethe information about the 14th, but I did ask him aboutboth dates because I already knew that there was someconfusion. I already really suspected that it was the14th, but he said that he didn't know for sure.ioThus for the second time in his testimony by referring tothe "confusion" about the dates and his suspicions abouttheMay 14 date, Turner implied that he had knowledgebefore the second discharge interview that the incident hadactually occurred on May 14. But there was no cause forany "confusion" about this matter. The driver's logs whichthe Company keeps in accordance with the Regulations ofthe Federal Highway Administration accurately record thetimes on which drivers leave and return on trips and theirapproximate location on every hour while they are away ontrips. If the Company had actually checked these logsduring the first interview with Landrum and Word, asTurner's testimony indicates, it would have ascertainedwithout any doubt that May 14 was the day WatchmanPolston was talking about,for it was unusual for the threedrivers, Landrum, Word, and Petty, and these three driversalone, to arrive at the same time, about midnight. Byexamining the logs of these three men for other days duringthis period it could have determined whether there was anyother night to which Polston could possibly have beenreferring.Also, if the Company had examined the logs ofthe drivers for the night of May 21 it would have discoveredat once that a larger group of drivers, including Landrumand Word, arrived at aboutthe same timearound 9:30 p.m.and that consequently May 21 could not have been thenight to which Polston was referring. In view of the fact thattheCompany had available records which would haveenabled it in a very short period of time, certainly in nomore than 30 minutes, conclusively to determine the nighttowhich Polston's report of drinking referred, I do notbelieve Turner was telling the truth when he testified that hetold the men at the first discharge interview that there was"confusion" about the dates and that he thought "we aretalking aboutMay 14." For the same reason I cannotbelieve Turner's testimony that he informed the two men atabout Turner's call to him doesnotmentionany inquiry by Turnerconcerning drinking onMay 14 Asto the fact of Landrum's and Petty'sdrinking on May 14, Petty testified that they had not been drinking on thenight of May 14, as far as he knew Petty added. "I didn't see anything or Ididn't smell anything and 1 had come with them all the way out of theCarolinas together " DOLLAR GENERAL CORPORATION309the second discharge interview that the incident"happenedon the 14th or 21st."In my opinion,Turner in referring tothe confusion about the dates and the possibility that theincident had occurred on May 14 was relating a fact ofwhich he did not acquire knowledge until after thedischarge of Landrum and Word.For certainly by the timeof the second discharge interview,which occurred about 3hours after the first,if there had been any suggestion ofconfusion regarding dates, Turner would have been able todetermine definitely by checking the drivers'logs that theincident had occurred on May 14.Although Turner testified that Polston reported to himthat Landrum was "so badly under the influence that hewas staggering"the delay between the date of the incident,May 14,and the date on which Polston reported it toPatterson,June 2, almost 3 weeks,suggests that Polstonexaggerated the seriousness of the incident It is hard tobelieve that a responsible watchman upon seeing atruckdriver come in in one of his employer'svehiclesstaggering drunk would delay almost 3 weeks in reportingthe incident.Polston's delay is all the more incomprehensi-ble in view of the fact that his son,Jimmy Polston,was theCompany's personnel manager,who had the authority tohire and fire. Arnold Polston's explanation for the delay isthat he tried to call Patterson,the warehouse superintend-ent, but that he was out and that it was not until his fourthcall that he reached Patterson.When asked why he did notcallhisson,the personnelmanager,Arnold Polstonexplained as follows:Well, the night that I went to work Mr.Patterson metme down there at 8:00 and went around with me to theclocks and come back and told me if I needed a cup ofcoffee or anything or anything happened to call him.I find this explanation wholly unconvincing.2.The Company'scontentions,conclusionsconcerning the dischargesa.Lewis and EatonThe Company contends that Lewis and Eaton weredischarged for their continued failure and refusal to filevehicle condition reports.As found above, DispatcherGarrison gave oral instructions to a group of drivers, notincluding Lewis, about the middle of October concerningthe filing of what the drivers called"defect reports."Lewis,who was sick at the time of the meeting, was never givenany instructions by the Company as to the filing of these"defect reports." The other drivers who attended themeeting received the impression that these reports wererequired only when there was a defect to be reported. Nodriver testified to a contrary understanding.Lewis,who had not received any instructions frommanagement concerning these reports, did not file any suchreports in the approximately 6 weeks' period between themeeting and his discharge.Eaton,as I have found,filed sixor seven such reports. Although the Company contendsthatLewis and Eaton were the only two drivers whoconsistentlyfailedtofilevehiclecondition reports,Garrison destroyed or did away with such reports as werefiledby other drivers,which would have provided anaccurate measure of the extent of, and the nature of, thereports which the drivers as a whole submitted after theOctober meeting.Prior to the commencement of the discussions among thedrivers about the desirability of organizing,the Companyhad ignored the Federal Highway Administration Regula-tionsconcerning the submission of vehicle conditionreports.Even after the Federal Highway Administrationinspector turned in an adverse safety compliance report inSeptember 1968 which cited the Company for failing torequire drivers to make vehicle condition reports, theCompany did not change its previous lax procedures. Onlyafter the organizing discussions began did the Companyattempt to come into compliance with the regulationsconcerning the submission of vehicle condition reports. Atthe meeting in the middle of October,the Company orallycommunicated to the drivers who were present itsinstruction concerning the filing of these reports.Even thenthe Company failed to make clear to the drivers that theregulations required the drivers to submit reports afterevery trip,regardless of whether there were any defects tobe reported or not.Sixweeks after the meeting in the middle of OctoberLewis, who had never been informed by the Company ofthe new requirement,was suddenly discharged by theCompany, purportedly for failing to file vehical conditionreports.Lewis was given no warning whatever that hisfailure to submit vehicle condition reports might result inhis discharge.One would expect a little better treatment ofa satisfactory driver of almost 9 years standing. i iGarrison was aware of Lewis' interest in unions as aresult of Lewis' participation, with Garrison,in the 1964effort to organize the drivers in the Louisville TeamstersLocal.With respect to Eaton,he was discharged 2 days after themeeting held at his home to discuss steps to be taken toprotest Lewis' discharge.This meeting was attended byabout 10 of the Company's drivers and a representative oftheUnion This is the meeting which was kept undersurveillance by Supervisor Dugas.Eaton,who was one of the initiators of the 1969movement to secure union representation, had previouslybeen warned by Dugas to "keep [his] mouth shut and quitcongregating with other guys."As in the case of Lewis, Eaton was discharged allegedlyfor failing to file vehicle condition reports. However, unlikeLewis, the credited testimony establishes that Eaton hadfiled six or seven such reports.As found above, Garrison'sdestruction of the vehicle condition reports filed by otherdrivers(after being alerted by the filing of the charges byLewis and Eaton that these reports would have animportant bearing on the disposition of their cases)precludes my comparing Eaton's record with the records of11The Company's only other complaint against Lewis was that he had athe time it occurred This incident was not mentioned to Lewis at the timetendency to drive too fast over the speed ramps on the Company'sof his discharge 1 conclude that this incident was an afterthought,premisesHowever,the only specific incident mentioned by Garrison,theadvanced by the Company in a belated effort to bolster its otherwise weakdispatcher,who discharged Lewis, had occurred months earlier,during thecase against Lewissummer,and Garrison had not even spoken to Lewis about this incident at 310DECISIONS OF NATIONAL LABOR RELATIONS BOARDother drivers with regard to filing vehicle condition reports.And like Lewis, Eaton, who had been a satisfactory driverfor over 6 years, was discharged without a word of warningthat a discharge would be the penalty for failing strictly tocomply with the Company's new requirement regarding thesubmission of vehicle condition reports, a requirementwhich was not clearly explained to the drivers and whichwas not promulgated in writing until December 6, after thedischarge of Lewis and Eaton.That the Company was opposed to the organization ofthe drivers is amply established in this record, As foundabove, early in 1969 President Turner, Sr., in granting awage increase announced in effect that his purpose was tokeep the drivers from going to Louisville to seek assistancefrom the Teamsters Local there in organizing the drivers. InJune 1969, the Company discharged Barbara Mayes, as theBoard found in the earlier case, in order "to isolate itsemployees from union organizers and to weed out potentialunion sympathizers." Supervisor Briggs warned Eaton inthe first part of November that the drivers would be fired ifthe Company found out abour their interest in the Union.Supervisors Ogles and Steenbergen also threatened thatemployees would get fired if they did not stop havingmeetings and otherwise engaging in organizational activi-ties.Under all the circumstances I conclude that Garrisontook it upon himself in the latter part of November to checkthe vehicle condition reports in an effort to find an excusefor getting rid of some of the active union sympathizers.Finding that Lewis had filed no reports and claiming thatEaton had not filed as many reports as other drivers,Garrison, I conclude, seized upon these facts and utilizedthem as a pretext for eliminating these two drivers from theCompany's employ. Garrison's real reason in terminatingthese two union sympathizers, I find, was to squelch theorganizing activities in the early stages, and to pose anobject lesson for the other drivers as to the very seriousconsequences of even considering having a union representthem. Discharges for such a reason interfere with, restrain,and coerce employees in the exercise of their right to engagein concerted activity for their mutual aid and protectionand therefore violate Section 8(a)(I) of the Act. Suchdischarges are also violative of Section 8(a)(3) of the Act, inmy opinion, even though in this case the employees had notreached the stage of affiliating with a specific union ordesignating a specific union as their bargaining representa-tive, for such discharges constitute discrimination in regardto tenure of employment and terms and conditions ofemployment which discouraged membership in unions ingeneral. In any event it is immaterial whether thesedischarges be regarded as violations of Section 8(a)(3) orSection 8(a)(I) for in either case the remedy would be thesame.b.Tommie JonesThe Companycontends that Jones was discharged forfailing to heed its instructions to reduce his hours fromabout 60 to between 40and 45 aweek.According toWarehouse Superintendent Patterson, he had been seekingfor about 2 years to get Jones to reduce his working hours.FirstPatterson worked through Jones' department headand later he had personal conversations with Jones abouthis hours. Jones admitted that Patterson had been after himfor some time to "cut down" on his hours.Although Jones was a warehousman primarily underPatterson's jurisdiction, for the first 2 days of his workweek,Thursday and Friday, Dispatcher Garrison frequently sentJones out on drivingassignements.Jones was the onlywarehouse employee who served in this dual capacity.Despite the fact that Patterson had been after Jones toreduce his hours for about 2 years, for almost all of the lastyear of his employment Jones continued to work approxi-mately, 60 hours a week, the hours put in by the Company'sregulardrivers,without any action being taken byPatterson.12 It isimplicit in Patterson's testimony that he atno time warned Jones that he would be discharged if hefailed to reduce his hours. However, after the uniondiscussions had been in progress for a while, and the dayafter Jones had attended the meeting at Eaton's home toconsider Lewis' discharge, Patterson suddenly, and withoutfurtherwarning, terminated Jones' employment. At thetime Patterson did so he commented to Jones that he "hadbeen talking too much and going to too many meetings."Prior to his discharge Jones had been warned by companydepartment heads that employees would be fired if theypersisted in their organizing activities.The Company does not question the fact that Jones hadserved it satisfactorily during the 5 years Jones had workedfor the Company, both in his capacity as a driver and as awarehouseman.The foregoing facts strongly suggest that Patterson wasmotivated byantiunionconsiderations in deciding to letJones go. I do not believe that Patterson, after havingtolerated Jones' 60-hour workweek for so long, would haveacted so precipitately and drastically, and without anadequate warning to Jones, had he not known that Joneswas involved in the union discussions then in progress andbelieved that Jones was seriously interested in achievingunion representation for the employees. I conclude thatPatterson's explanation for Jones' discharge is spurious andthat the real reason for Jones' discharge was Patterson'sdesire to eliminate another employee who was activelysupporting the movement to unionize the Company'sdrivers. Jones' discharge violated Section 8(a)(1) and (3) ofthe Act.c.Landrum and WordThe Company contends that Landrum and Word weredischarged on June 4, 1970, because Vice President Turnerhad received a report from the night watchman that theyhad come in from their run on the night of May 14 underthe influence of alcohol.As found above, in the first of the discharge interviewsTurner accused the men of having come in drunk on thenight of May 21. Both Landrum and Word denied that theyhad come in drunk on this occasion. Turner asked the men11 In the last 5 weeks of Jones' employment, Jones did reduce hie hoursehghtly, to an average of 56 hours per week DOLLAR GENERAL CORPORATIONto step outside and wait,explaining that he wanted toinvestigate the matter further.The night of May 14 was notmentioned at all by Turner in the first interview.Turner's investigation was largely confined to ascertain-ing whether Landrum and Word had come in drunk onMay 21.The two other drivers reached in the course of theinvestigation,Waller and Petty, after being asked whetherLandrum and Word had come in drunk on May 21,repliedthat they did not know.Turner then asked both Waller andPetty whether Landrum and Word had ever been drinkingwhile on duty. Waller replied,according to Turner,both ofthem had been.Petty's response was that he did not knowwhether Landrum and Word had engaged in drinking whileon the job.Neither Waller nor Petty was asked about thetwo men coming in drunk on May 14, which the Companynow contends is the date on which the incident in questionoccurred.This was the extent of Turner's investigation, asdisclosed by his own testimony.73 Apparently no investiga-tion was made of the drivers' logs which would have at oncerevealed that May 14 rather than May 21 was the night towhich the night watchman was referring.An examinationof the drivers' logs would also have disclosed that Wallerwas not present when Landrum and Word returned on May14 and consequently could givp no information aboutwhether Landrum and Word had been dunking on thisoccasion.As found above,Landrum and Word were called backinto Turner's office about 11 a.m. and notifiedby Turner oftheir discharge.Turner refused to disclose to the two menthe source of the information against them and refusedtheir request that he wait until that evening before takingaction so as to enable them to produce witnesses to vouchfor the fact that they had not been drinking on the night ofMay 21. (Some of the drivers who had been present whenLandrum and Word returned on May 21 were due back inScottsville that evening.)Again, no mention was madeduring this second interview that the night to which thewatchman was referring was May 14.The facts summarized above reveal that after receiving abelated report(almost 3 weeks later)of alleged drinking byLandrum and Word,Turner acted hastily after a cursoryinvestigation which did not even consider the conduct ofthe two men on May 14, which the Company now contendsis the crucial date.When the investigation disclosed noinformation backing up the original report of drinking onMay 21,Turner accepted the vague statement of one driverthat both men at some undisclosed time or times had "beendrinking while on duty" for the Company, notwithstandingthe denials of the two men, and refused to allow the twomen to confront their accusers or to produce witnesses intheir behalf.It ismy conclusion that Turner did notconduct a good-faith investigation into the truthfulness ofthe report which he received about Landrum's and Word'salleged drinking on the job, but rather leaped at theopportunity presented by the report to get rid of the twomen. The question remains as to what motivated Turner inacting as he did with respect to Landrum and Word.Landrum was in on the original discussions with Eatonand Petty about the feasibility of organizing the drivers and311Landrum was the first to contact Blankenship,the unionrepresentative,about this subject.In Eaton's conversationwith Supervisor Briggs at Corinth,Mississippi,early inNovember,Landrum was among those named by Eaton asbeing interested in a union.Both Landrum and Word hadattended the meeting at Eaton's home on November 30 toconsider Lewis' discharge. More recently,Landrum, in hisconversationwithTurner on May I1 about beingsubpenaed by the General Counsel,in effect remindedTurner of his association with Lewis and Eaton.The Company has shown itself to be alert to intervene atthe first sign of union interest among the employees. Thedischarge of Barbara Mayes in June 1969 after a chanceconversation with a friend who happened to be a unionrepresentative demonstrates the Company's propensity inthis regard.Company President Turner,Sr., frankly statedafterMayes'discharge that the Company"couldn't haveany union sympathizers or friends of people in the union intheirorganization."After the drivers commenced theirunion discussions in September 1969, supervisors objectedto the drivers getting together not only at restaurants inScottsville but also at truck stops in other States, sought tobreak up discussions among employees in the warehouse,and threatened that employees would be fired if they didnot cease their discussions with one another and havingmeetings.These threats were actually carried out when theCompany discharged Lewis, Eaton,and Jones aboutDecember 1.The pattern of the Company's conduct in the past hasbeen to get rid of union sympathizers,or even friends ofunion representatives,atthefirstopportunity.Thedischarge of Landrum and his "buddy," Word,after themost inadequate investigation of a garbled report of theirdrinking on the job follows the pattern of the Company'spast conduct,and I conclude that these discharges,like theearlier discharges in this and the prior case,were designedto frighten employees into abandoning all union activity.The discharges of Landrum and Word, therefore,violatedSection 8(a)(1) and(3) of the Act.CONCLUSIONS OF LAW1.The Company,by questioning employees aboutoccurrences at employee meetings to consider unionaffiliation and about other concerted or union activities, bywarning employees to cease engaging in all concerted orunion activities,by keeping an employee meeting toconsider concerted action under surveillance, and bymaking a coercive statement to a prospective witness at aBoard hearing which tended to inhibit him from testifyingfreelyat the hearing, has interfered with, restrained, andcoerced employees in violation of Section 8(ax 1) of the Act.2.The Company,by dischargingMitchellLewis,Plymouth Eaton, Tommie Jones, Billy Landrum, and BillyWord,had interfered with, restrained,and coerced itsemployees in the exercise of their right to self-organizationand to engage in concerted activities for their mutual aid orprotection,in violation of Section 8(a)(1) of the Act, andhas engaged in discrimination in regard to tenure ofI IThe reasonthe investigationtook so long was that there was a delayin reachingPett) by telephone 312DECISIONS OF NATIONALLABOR RELATIONS BOARDemployment and terms and conditions of employmentwhich discouraged membership in labor organizations, inviolation of Section 8(a)(3) of the Act.3.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the ActTHE REMEDYHaving found that the Company has engaged in unfairlabor practices, my recommended order will direct that theCompany cease and desist therefrom and take certainaffirmative action to effectuate the policies of the Act.Ihave found that the Company discharged LewisMitchell, Plymouth Eaton, Tommie Jones, Billy Landrum,and Billy Word in violation of Section 8(a)(1) and (3) of theAct. To remedy this unlawful conduct my recommendedorder will provide that the Company offer to each of theabove-named employees immediate and full reinstatementto his former job, or if this job no longer exists, to asubstantiallyequivalent job,without prejudice to hisseniority and other rights and privileges. My recommendedorder will further direct that the Company make each of theabove-named employees whole for hislossesresulting fromthe Company's discrimination against him by payment ofhim of the sum of money he would have earned from thedate of his discharge until the date on which the Companyoffers him reinstatement, less his net interim earnings.Backpay shall be computed on a quarterly basis and shallinclude interest at 6 percent per annum, as provided F WWoolworth Company,90 NLRB 289, andIsis Plumbing &Heating Co.,138 NLRB 716.Upon the foregoing findings and conclusions of law andpursuant to Section 10(c) of the Act I hereby issue thefollowing recommendedORDER 14The Company, Dollar General Corporation, its officers,agents, successors and assigns, shall:1.Cease and desist from:(a) Questioning employees about occurrences at employ-ee meetings at which concerted or union activities are underconsideration.(b)Warning employees to cease engaging in all concertedor union activities.(c)Engaging in surveillance over employee meetings atwhich concerted or union activities are under considera-tion(d) Coercing prospective witnesses from testifying freelyat Board hearings.(e)Discharging or otherwise discriminating againstemployees for engaging in concerted or union activities(f) In any other manner interfering with, restraining, orcoercing employees in the exercise of rights guaranteed inSection 7 of the Act2.Take the following affirmative action designed toeffectuate the policies of the Act-(a)OfferMitchellLewis,Plymouth Eaton, TommieJones, Billy Landrum, and Billy Word immediate and fullreinstatement to their formerjobs, or if thesejobs no longerexist, to substantially equivalent jobs, without prejudice totheir seniority or other rights and privileges, and make themwhole for any loss of pay suffered by reason of theirdischargein the mannerset forthin thesection of thisDecisionentitled"The Remedy."(b)Notify the above-named employees, if presentlyserving in the Armed Forces of the United States, of theirright to full reinstatement upon application in accordancewith the Selective Service Act and the Universal MilitaryTraining and Service Act of 1948, as amended, afterdischarge from the Armed Forces.(c)Preserve, and upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, aswell as allother recordsnecessary to analyze and compute the amount of backpaydue under the terms of this recommended order.(d) Post at its facilities at Scottsville, Kentucky, copies ofthe attached notice marked "Appendix " 15 Copies of saidnotice, on forms provided by the Regional Director forRegion 9, after being duly signed by the Company'srepresentative, shall be posted by the Company immediate-lyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by the Company toinsure that said notices are not altered, defaced, or coveredby any other material.(e) Notify the Regional Direction for Region 9, in writing,within 20 days from the receipt of this Decision, what stepshave been taken to comply herewith.1614 In the event no exceptions are filed as providedby Section 10246 oftheRules and Regulations of the NationalLaborRelations Board, thefindings, conclusions,recommendations,and recommended Order hereinshall, as provided in Section 102 48 of the Rules and Regulations, beadopted bythe Board and become its findings,conclusions,and order, andall objectionsthereto shall be deemed waived for all purposesi5 In the event that the Board's Order is enforced by a judgment of aUnited States Court of Appeals,the words in the notice reading "POSTEDBY ORDEROF THE NATIONAL LABOR RELATIONS BOARD"shall be changedto read "POSTED PURSUANT TO A JUDGMENT OFTHE UNITED STATES COURT OF APPEALS ENFORCING ANORDEROF THE NATIONAL LABOR RELATIONS BOARD"16 In the event that this recommended order is adopted by the Boardafter exceptions have been filed, this provision shall be modified to read"Notify saidRegional Director, in writing. within 20 days from the date ofthis Orderwhat stepsthe Companyhas taken to comply herewith "APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial in which all parties had the opportunity topresent their evidence, it has been decided that we violatedthe law and we have been ordered to post this notice. Weintend to carry out the order of the Board and abide by thefollowing:WE WILL NOT discharge or otherwise discriminateagainst any employee because of his concerted or unionactivities.WE WILL NOT question employees about occurrences DOLLAR GENERAL CORPORATIONatemployee meetings at which concerted or unionactivities are under consideration.WE WILL NOTwarn employees to cease engaging inall concertedor union activities.WE WILL NOT spy on employee meetings at whichconcerted or union activities are under consideration.WE WILL NOT coerce employees with respect to thetestimony they are to give at a Board hearing.WE WILL offerimmediate reinstatementwith back-pay to Mitchell Lewis,Plymouth Eaton,Tommie Jones,Billy Landrum, and Billy Word.Our employees are free to join or assist any unionand to engage in concerted activities for their mutualaid or protection.WE WILL NOT in anymanner interferewith,restrainor coerce employees in the exercise of these rights.DatedBy313DOLLAR GENERALCORPORATION(Employer)(Representative)(Title)Thisisan official notice and must notbe defaced byanyoneThisnotice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or covered by any othermaterial.Any questions concerning this notice or compliance withits provisions,may be directed to the Board's Office, Room2407,Federal Office Building, 550 Main Street, Cincinnati,Ohio 45202,Telephone 513-684-3686.